836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 893, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIPBUILDERS, BLACKSMITHS, FORGERS AND HELPERS,AFL-CIO-CLC, Respondent.
No. 87-6116.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1987.

Before ENGEL, MERRITT and NORRIS, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Local 893, International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO-CLC, Spring Lake, Michigan, its officers, agents and representatives, enforcing its order dated 22 June 1987, in Case No. 7-CB-7000, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Local 893, International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO-CLC, Spring Lake, Michigan, its officers, agent and representatives, shall:

1. Cease and desist from

4
(a) Failing and refusing to pay employees for strike benefits they had accrued in order to fine or punish them for having crossed the picket line, in contravention of the strike amnesty provision contained in the Respondent's collective-bargaining agreement with the Employer dated 12 September 1986.


5
(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action necessary to effectuate the policies of the Act.


7
(a) Make whole Larry Lemke, Paul Young, Brian Schippers, Larry Dean, and Delbert Bressler by paying them the strike benefits which each had accrued from about 28 July 1986 until the date each of them crossed the picket line, with interest.


8
(b) Post at its business office and meeting hall copies of the attached notice marked "Appendix."    Copies of this notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to members are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


9
(c) Sign and return to the Regional Director sufficient copies of the notice for posting by Stone Johnston Corporation, if willing, at all places where notices to employees are customarily posted.


10
(d) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

11
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


12
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

13
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


14
WE WILL NOT fail and refuse to pay Larry Lemke, Paul Young, Brian Schippers, Larry Dean, and Delbert Bressler the strike benefits which each had accrued from about 28 July 1986 until the date each of them cross the picket line, in contravention of our contractual promise not to penalize any employee for actions taken during the strike.


15
WE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


16
WE WILL make whole Larry Lemke, Paul Young, Brian Schippers, Larry Dean, and Delbert Bressler by paying to them strike benefits which each had accrued from about 28 July 1986 until the date each of them crossed the picket line, with interest.

LOCAL 893, INTERNATIONAL

17
BROTHERHOOD OF BOILERMAKERS,


18
IRON SHIPBUILDERS, BLACKSMITHS,

FORGERS AND HELPERS, AFL-CIO-CLC

19
(Employer)

Dated ______ By ______________

20
(Representative) (Title)


21
This is an official notice and must not be defaced by anyone.


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226, Telephone 313-226-3244.